Title: Enclosure II: An Advertisement for the Capitol, 6 March 1792
From: Jefferson, Thomas
To: 


          
          Washington in the territory of Columbia
          A Premium of a lot in this city to be designated by impartial judges and 500. dollars, or a Medal of that value, at the option of the party, will be given by the Commissioners of the federal buildings to the person, who before the 20th. day of July 1792 shall produce to them the most approved plan if adopted by them for a Capitol, to be erected in this city, and 500 dollars or a medal for the plan deemed next in merit to the one they shall adopt. The building to be of brick and to contain the following apartments, to wit.
          
          
            
              a Conference room
              }
              sufficient to accomodate 300 persons each.
              }
              these rooms to be of full elevation.
            
            
              a room for the Representatives
            
            
              a Lobby or Antichamber to the latter.
            
            
              a Senate room of 1200 square feet area.
            
            
              an Antichamber or Lobby to the last.
            
            
              12. rooms of 600. square feet area each for Committee rooms and clerk’s offices, to be of half the elevation of the former.
            
          
          Drawings will be expected of the ground plats, elevations of each front, and sections thro the building in such directions as may be necessary to explain the internal structure; and an Estimate of the Cubic feet of brickwork composing the whole mass of the walls.
          
            The Commissioners.
          
        